DETAILED ACTION
This action is responsive to the Preliminary Amendment filed on 10/21/2022. Claims 1-16 have been canceled. Claims 17-40 have been added and are pending in the case. Claims 17 and 29 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2012-0104794, filed on 09/20/2012; Application No. KR10-2012-0104823, filed on 09/20/2012; and Application No. KR10-2013-0003465, filed on 01/11/2013.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2022, 06/21/2022, and 11/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 20, 21, 23, 32, 33, and 35 are objected to because of the following informalities:
Claim 20:
Line 3 improperly reintroduces the limitation “an application” (antecedent basis to this limitation had already been established in line 15 of parent claim 17).
Claim 23:
Line 2 improperly reintroduces the limitation “an application” (antecedent basis to this limitation had already been established in line 15 of parent claim 17).
Claim 32:
Line 2 improperly reintroduces the limitation “an application” (antecedent basis to this limitation had already been established in line 13 of parent claim 29).
Claim 35:
Lines 1-2 improperly reintroduces the limitation “an application” (antecedent basis to this limitation had already been established in line 13 of parent claim 29).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 27 and 39 contain the trademarks/trade names “USB” and “Wi-Fi.” Claims 28 and 40 contain the trademark/trade name “Bluetooth.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe communication interface alternatives and, accordingly, the identifications/descriptions are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khalid et al. (US Patent Application Pub. No. 2010/0299436, hereinafter “Khalid”).1 

As to independent claims 17 and 29, Khalid shows a mobile terminal and a concomitant method [Abstract], comprising:
a communication interface [¶¶ 74, 94, & 130]; 
a display [“a native display 201 on the mobile computing device 102” (¶ 260)]; and 
a controller [¶ 74] configured to: 
based on the mobile terminal being communicatively connected to an electronic device [external display device 202 (¶ 262)] via the communication interface, transmit a first desktop window screen, via the communication interface to the electronic device, for displaying on the electronic device, the first desktop window screen including a plurality of icons corresponding to a plurality of applications executable in a desktop window environment [“{…} execution of a session 918 includes execution of a desktop application 916 from which the execution of other applications 916 can be initiated. In other embodiments, a session 918 is a session between a mobile computing device 102 and a hosted desktop {…}
In one embodiment, the input module 908 is, for example, a graphical user interface that provides one or more icons or menu selections for a user to select. In another embodiment, at least one icon or menu selection represents a specific application 916 available for remote execution. {…}” (¶¶ 155-156)
“{…} an application or other resource accessible via an integrated desktop environment 1004—both those generated on the second client 102 b and those generated on the first client 102 a—is shown on the computing environment 1004 as if it were executing on, or executable from, the computing environment. For example, a resource may also appear in a listing of available resources provided in a Start Menu, a shortcut may be provided on the desktop or the Quick Launch menu, and the resources can be launched, selected and interacted with in the same way as an application provided by the first client 102 a.” (¶ 203)],
display a virtual touchpad on the display for manipulating a pointer for selecting one of the plurality of icons [see, e.g. the displayed virtual touchpad on the display for manipulating a pointer (to which may be applied the intended use/result “for selecting one of the plurality of icons”) in fig. 14C & ¶¶ 260-265], 
receive a user input for selecting one of the plurality of icons based on a manipulation of the pointer through the virtual touchpad, and execute an application corresponding to the selected icon [see the operability for the virtual touchpad (fig. 14C & ¶¶ 260-265) to be manipulated to provide a user input for selecting one of the plurality of icons and execute an application corresponding to said selected icon (¶¶ 155-156 & 203)] and 
transmit a second desktop window screen to the electronic device for displaying on the electronic device, the second desktop window screen including an execution screen of the application corresponding to the selected icon [“Referring back to FIG. 10A, the first agent 1002 incorporates the identification of the resource 1020 into the computing environment 1004. In one of these embodiments, the first agent 1002 adds a program execution shortcut to a menu for requesting execution of resources, the program execution shortcut corresponding to the identified resource 1020. In another of these embodiments, the first agent 1002 generates a graphical representation, such as an icon, associated with the resource 1020 for display in the computing environment 1004. The first agent 1002 may alternatively receive the graphical representation from the second agent 1010 for display in the computing environment 1004. In still another of these embodiments, a user requests execution of a resource 1020 by interacting with a program execution shortcut or a graphical representation displayed in the local version of the computing environment 1004.
In one embodiment, the first agent 1002 receives the request for execution of a resource 1020, responsive to the user interaction with a program execution shortcut or a graphical representation, and sends the request for execution to the second agent 1010. In another embodiment, a user requests execution of a resource by interacting with the local display 1012 of the computing environment 1004; for example, by selecting a graphical representation of a file, document, uniform resource locator, or other resource, displayed by the desktop environment.” (¶¶ 211-212)
“The external display device 202 displays output data generated by the execution of the first resource 1404. In one embodiment, the external display device 202 is a monitor. In another embodiment, the external display device 202 is a projector. In still another embodiment, the mobile computing device 102 is connected or attached to an external display device 202 {…}” (¶ 262)].

As to dependent claims 18 and 30, Khalid further shows:
wherein the manipulation of the pointer includes movement of the pointer [e.g. the manipulation of the pointer includes movement of the pointer (fig. 14C; ¶¶ 260-265)].

As to dependent claims 19 and 31, Khalid further shows:
wherein the user input is a first user input, wherein the controller is further configured to receive a second user input for closing the execution screen of the application through the virtual touchpad, and wherein based on the received second user input, the second desktop window screen includes displaying a closing of the execution screen of the application [“{…} when a user is finished executing an application 916 operating in a session 918, the user can terminate a session 918. In one of these embodiments, termination generally involves the affirmative input of the user indicating that the server should no longer maintain the session 918. In another of these embodiments, affirmative user input can include selecting an “Exit” option from a menu, clicking on an icon, or entering a termination command into a command-line interface. In still another of these embodiments, in response to receiving a termination request, the server process 922 terminates the execution of the session 918 and of any application 916 within that session 918 is halted. In another of these embodiments, data related to the session 918 is also removed from the data store 926.” (¶ 176) | For even further context/examples, see also ¶¶ 132, 203, & 240.].

As to dependent claims 20 and 32, Khalid further shows:
execute an application related to the virtual touchpad based on receiving a request for execution of the application related to the virtual touchpad [e.g.  opening a virtual touchpad application upon request (figs. 14A-C, ¶¶ 260-265)].

As to dependent claims 21 and 33, Khalid further shows:
execute the application related to the virtual touchpad based on the transmitting of the first desktop window screen, via the communication interface to the electronic device for displaying on the electronic device [e.g. executing the application related to the virtual touchpad based on the transmitting of the first desktop window screen, via the communication interface to the electronic device for displaying on the electronic device (figs. 14A-C, ¶¶ 260-265)].

As to dependent claims 22 and 34, Khalid further shows:
wherein the user input includes at least one of a gesture for moving the pointer, an icon selection gesture, a single touch gesture, or a multi-touch gesture [e.g. the user input includes at least one of a gesture for moving the pointer, an icon selection gesture, a single touch gesture, or a multi-touch gesture (¶¶ 155-156, 203, & 260-265)].

As to dependent claims 23 and 35, Khalid further shows:
wherein an icon corresponding to an application that is not executable in the desktop window environment is excluded from the first desktop window screen [e.g. icons for applications that are not executable in the desktop environment are not shown in the desktop window (fig. 12B; ¶¶ 155-156, 217, & 203)].

As to dependent claims 24 and 36, Khalid further shows:
communicatively connect to the electronic device via the communication interface, and based on being communicatively connected to the electronic device via the communication interface, operate in a mode for remotely displaying a desktop window screen, and wherein the first desktop window screen is transmitted, via the communication interface to the electronic device, for displaying on the electronic device, based on operating in the mode for remotely displaying the desktop window screen [See, e.g., the operability to communicatively connect to the electronic device via the communication interface, and based on being communicatively connected to the electronic device via the communication interface, operate in a mode for remotely displaying a desktop window screen, and wherein the first desktop window screen is transmitted, via the communication interface to the electronic device, for displaying on the electronic device, based on operating in the mode for remotely displaying the desktop window screen (¶¶ 155-156, 203-205, & 211-212)].

As to dependent claims 25 and 37, Khalid further shows:
wherein the virtual touchpad is displayed on the display based on operating in the mode for remotely displaying the desktop window screen [e.g. the virtual touchpad is displayed on the display based on operating in the mode for remotely displaying the desktop window screen (figs. 14A-14C; ¶¶ 260-265)].

As to dependent claims 26 and 38, Khalid further shows:
wherein the first desktop window screen and the second desktop window screen are configured for a display of the electronic device that is larger than the display [“{…} the window management service 206 indicates to the resource 204 that the external display device 202 has a display with a larger resolution or size than the native display 201 on the mobile computing device 102. {…}” (¶ 126)].

As to dependent claims 27 and 39, Khalid further shows:
wherein the communication interface comprises at least one of a universal serial bus (USB) interface for communicatively connecting with the electronic device via wire or a Wi-Fi interface for communicatively connecting with the electronic device wirelessly [“an external display device 202 receives output data associated with each of the plurality of resources 204 and displays the output data in a user-configurable display layout. In one embodiment, the external display device 202 includes a dock to which the mobile computing device 102 connects. In another embodiment, the external display device 202 includes a receiver for communicating with the mobile computing device 102 wirelessly, for example, via BLUETOOTH, Wi-Fi or other networking protocols, as described above in connection with FIGS. 1A-1C. In still another embodiment, the external display device 202 is a display device 124 as described above in connection with FIG. 1B-1C.” (¶ 94) | For further context/examples, see also ¶¶ 78-82 & 202.].

As to dependent claims 28 and 40, Khalid further shows:
wherein the communication interface comprises a Bluetooth interface for communicatively connecting with at least one of a Bluetooth keyboard or a Bluetooth mouse for use with the first desktop window screen and the second desktop window screen [e.g. the communication interface comprises a Bluetooth interface (¶¶ 94, 130) for communicatively connecting with at least one of a Bluetooth keyboard and/or a Bluetooth mouse for use with the first desktop window screen and the second desktop window screen (see ¶¶ 74, 78, 94, 130, 265, & 280-284)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173


/TADESSE HAILU/           Primary Examiner, Art Unit 2173                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in the IDS filed on 02/14/2022.